          Case 4:20-cv-01073-KGB Document 18 Filed 07/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


LUTHER WAYNE DILLON                                                                 PETITIONER

v.                                Case No. 4:20-cv-01073 KGB

DEXTER PAYNE, Director of the                                                      RESPONDENT
Arkansas Division of Correction

                                             ORDER

       The Court has received the Findings and Recommendation entered by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 9). Petitioner Luther Wayne Dillon filed objections

(Dkt. No. 10). After a careful review of the Findings and Recommendation, Mr. Dillon’s

objections, and a de novo review of the record, the Court concludes that the Findings and

Recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Dkt. No. 9).

       Mr. Dillon in his objections argues that he did not have the correct access to legal assistance

from his attorney to file his motion to withdraw plea (Dkt. No. 10, at 1). Mr. Dillon further avers

that he can prove with documentary evidence that his habeas corpus petition and motion to

withdraw plea were timely filed and that his commercial driver’s license logs can demonstrate his

actual innocence (Id. at 1–2). The Court has reviewed Mr. Dillon’s objections and finds that they

do not raise any issues that were not already addressed by Judge Harris in the Findings and

Recommendation. This Court agrees with Judge Harris’s analysis and adopts the Findings and

Recommendation as this Court’s findings in all respects (Dkt. No. 9).

       Accordingly, the Court dismisses Mr. Dillon’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Dkt. No. 1). The Court denies the requested relief. In accordance with Rule
         Case 4:20-cv-01073-KGB Document 18 Filed 07/21/21 Page 2 of 2




11(a) of the Rules Governing Section 2254 Cases in the United States District Courts, a certificate

of appealability is also denied because Mr. Dillon cannot make a “substantial showing of the denial

of a constitutional right.” See 28 U.S.C. § 2253(c)(2). Because the Court dismisses Mr. Dillon’s

petition, the Court denies as moot Mr. Dillon’s motions for appointment of counsel and for new

trial (Dkt. Nos. 13, 15). The Court grants Mr. Dillon’s motion for status to the extent that Mr.

Dillon requests a copy of the docket sheet in this case (Dkt. No. 17). The Court directs the Clerk

of Court to send Mr. Dillon a copy of the docket sheet, along with a copy of this Order and the

Judgment entered in this case.

       It is so ordered this 21st day of July, 2021.

                                                            ___________________________
                                                            Kristine G. Baker
                                                            United States District Judge




                                                  2
